DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30, 31, 34-36 and 38-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 5,567,127 to Wentz (Wentz hereinafter).
Regarding claim 30, Wentz teaches a flow generator (10) comprising a housing (12) with inlet chamber (20) having an air flow inlet (adjacent to 68) therein, the housing also having an air outlet (44), a blower (92) structured to generate pressurized breathable air flow, and a removable air filter cartridge body (56, 62, 68) including a cartridge body (62, 68) and a filter media (56) supported by the body.  Wentz further teaches that the cartridge body (62, 68) is removably retained within the airflow inlet to allow removal of the filter media (56), wherein the cartridge body includes arcuate air directing walls (64) which provide a generally concave (i.e. along any semi-circle of the circular apertures 64) surface to direct airflow away (i.e. horizontally in Fig. 1) away from a blower inlet (90).
Regarding claim 31, Wentz teaches a grate (26, 28) which defines inlet openings into the air filter cartridge.
Regarding claim 34, Wentz teaches a plurality of air directing vanes (i.e. plate sections between adjacent circular apertures 64) that act as manifolds.
Regarding claim 35, Wentz teaches an elongated ridge (26, 28) adapted to engage along the air flow inlet and an elongated clip arm (68) along the other end wall adapted to engage the other side of the air flow inlet with a snap fit (col. 5, ln. 15-20).  
Regarding claim 36, Wentz teaches a pull tab 58 structured to allow a user to remove the filter cartridge.
Regarding claim 38, Wentz teaches a plurality of air flow inlets (42) each structured to support a respective air filter cartridge, e.g. by insertion thereinto.
Regarding claim 39, Wentz teaches that the airflow inlets extend along respective corners (left end of 36 behind and above the plane of the page) of the housing opposite to the air flow outlet (44).
Regarding claim 40, Wentz teaches that the filter media (56) is partially supported on the arcuate air directing walls (64).
Regarding claim 41, Wentz teaches that the filter cartridge body is separate and distinct from the housing and structured to be removed therefrom (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wentz in view of US PGPub 2013/0327218 to Izzi et al. (Izzi).
Regarding claim 37, Wentz teaches the limitations of claim 30 from which claim 37 depends, as discussed above, but does not teach the claimed filter media thickness.  Izzi teaches that an air filter for .
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 September 2021